      Case 2:18-cr-00422-SMB Document 1242 Filed 08/26/21 Page 1 of 7



     GLENN B. McCORMICK
 1   Acting United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
     PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
 4   ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
     Assistant U.S. Attorneys
 5   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 6   Telephone (602) 514-7500
 7   DAN G. BOYLE (N.Y. Bar No. 5216825, daniel.boyle2@usdoj.gov)
     Special Assistant U.S. Attorney
 8   312 N. Spring Street, Suite 1400
     Los Angeles, CA 90012
 9   Telephone (213) 894-2426
10   KENNETH POLITE
     Assistant Attorney General
11   Criminal Division, U.S. Department of Justice
12   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
13   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
14   Washington, D.C. 20530
     Telephone (202) 616-2807
15   Attorneys for Plaintiff
16
                         IN THE UNITED STATES DISTRICT COURT
17
                                  FOR THE DISTRICT OF ARIZONA
18
19   United States of America,                             No. CR-18-422-PHX-SMB

20                            Plaintiff,
                                                      UNITED STATES’ OBJECTIONS TO
21             v.                                         DEFENDANTS’ PROPOSED
                                                            PRELIMINARY JURY
22                                                       INSTRUCTION(S) (Doc. 1236)
     Michael Lacey, et al.,
23
                              Defendants.
24
25          The United States objects to Defendants’ Proposed Preliminary Jury Instruction(s)

26   (Doc. 1236) for the following reasons 1:

27
28
     1
      The United States incorporates by this reference its further arguments in response to
     Defendants’ proposed non-model jury instructions, set forth in Doc. 1216-3 at 157-202.

                                                -1-
     Case 2:18-cr-00422-SMB Document 1242 Filed 08/26/21 Page 2 of 7




 1          1.     Defendants cite no case requiring a preliminary jury instruction on any
 2   defense theory invoking the First Amendment, and the United States has located none. As
 3   then-Judge Anthony Kennedy wrote for the Ninth Circuit in United States v. Freeman, 761
 4   F.2d 549, 552, 552 (9th Cir. 1985), “[a] defendant does not have a First Amendment
 5   defense simply for the asking.” Rather, where the trial evidence “disclose[s] no grounds
 6   for a legitimate free speech defense,” there is no requirement to instruct on that defense.
 7   Id. at 551. The Second Circuit likewise recognizes that where the trial evidence shows the
 8   First Amendment does not protect the defendants’ statements, no First Amendment jury
 9   instructions need be given. United States v. Rowlee, 899 F.2d 1275, 1280 (2d Cir. 1990).
10   In Rowlee, the court wrote that if the government met its burden of proving that the
11   defendants engaged in the charged offenses (counseling or assisting in filing false tax
12   returns), then no First Amendment protection applied—and no corresponding instruction
13   was required. Id. Conversely, if the government did not meet its burden, then the
14   defendants would be acquitted regardless of any First Amendment defense:
15          If the defendants did not violate [26 U.S.C. §] 7206(2), the restrictions
            imposed by that statute did not violate their First Amendment rights. If they
16          did violate section 7206(2), they were not protected by the First Amendment.
            Insofar as Rowlee commented generally on the tax laws during his seminars
17          without aiding, assisting, procuring, counseling or advising the preparation
            or presentation of the alleged false or fraudulent tax documents, he did not
18          violate section 7206(2). Accordingly, as to those comments, the question of
            First Amendment protection was redundant and irrelevant. . . . The district
19          court’s charge on this point simply complicated the case by requiring the jury
            to consider a duplicative and unnecessary issue and would better have been
20          omitted.
21   Id. So too, here: Defendants are charged with conspiracy, Travel Act and money laundering
22   crimes. If the United States proves Defendants’ guilt at trial beyond a reasonable doubt,
23   the First Amendment will be beside the point, because the evidence will have established
24   that Defendants intentionally facilitated business enterprises involving prostitution
25   offenses, and engaged in an intricate web of money laundering—conduct far afield from
26   any First Amendment protection.
27          In United States v. White, 610 F.3d 956, 962 (7th Cir. 2010), the Seventh Circuit
28   similarly recognized that a district court generally should await the development of a full


                                                -2-
     Case 2:18-cr-00422-SMB Document 1242 Filed 08/26/21 Page 3 of 7




 1   trial record before deciding whether to instruct the jury on First Amendment defenses. The
 2   court reversed the dismissal of an indictment for soliciting a crime of violence in violation
 3   of 18 U.S.C. § 373. The district court had held that the solicitation—which consisted of an
 4   internet posting—was speech protected by the First Amendment. 610 F.3d at 959. As the
 5   Seventh Circuit held, “this potential First Amendment concern is addressed by the
 6   requirement of proof beyond a reasonable doubt at trial, not by a dismissal at the indictment
 7   stage.” Id. This was particularly true in speech-related cases that (like the instant case)
 8   involve proof of intent: if a defendant’s intent is to engage in abstract advocacy, for
 9   example, then he would not have the requisite intent for the charged crime. Id. at 961.
10          The Seventh Circuit then wrote:
11          White’s argument boils down to this: his posting was not a solicitation and
            because it is not a solicitation, it is speech deserving of First Amendment
12          protection. The government sees the posting in the opposite light: the posting
            and website constitute a solicitation and as such, fall outside the parameters
13          of First Amendment protection. This dispute turns out not to be an argument
            about the validity of the indictment in light of the First Amendment, but is
14          instead a dispute over the meaning and inferences that can be drawn from
            the facts. . . . The existence of strongly corroborating circumstances evincing
15          White’s intent is a jury question.
16
17   Id. at 962 (emphasis added). The court went on to explain that the defendant’s First
18   Amendment theory may be considered “[b]ased on a full factual record”:
19          [T]he First Amendment may still have a role to play at trial. Based on the full
            factual record, the court may decide to instruct the jury on the distinction
20          between solicitation and advocacy, and the legal requirements imposed by
            the First Amendment. . . . After the prosecution presents its case, the court
21          may decide that a reasonable juror could not conclude that White’s intent
            was for harm to befall Juror A, and not merely electronic or verbal
22          harassment. But, this is not a question to be decided now. We have no idea
            what evidence or testimony will be produced at trial.
23
24   Id.
25          The bottom line, from all of these cases, is that the proper time to consider whether
26   and to what extent any First Amendment instructions should be given is at the close of the
27   evidence. The United States cited Freeman, Rowlee and White in its prior briefing (see
28   Doc. 1216-3 at 164), and discussed them during the August 20, 2021 oral argument on jury


                                                 -3-
     Case 2:18-cr-00422-SMB Document 1242 Filed 08/26/21 Page 4 of 7




 1   instructions. Despite having submitted two court filings in response to the United States’
 2   proposed instructions (Docs. 1222-2 and 1236), and having argued the issue at length,
 3   Defendants have still not come to terms with Freeman, Rowlee and White. Defendants’
 4   requested preliminary instruction(s) should be denied for this reason alone.
 5          2.     Defendants’ Proposed Preliminary Instruction No. 1 is unnecessary,
 6   confusing, and misleading, and it does not fit the facts of this case. The speech at issue in
 7   this case is commercial speech (i.e., advertising), which—as the Supreme Court recognized
 8   in caselaw decided after the Ninth Circuit’s decision in Bursey v. United States, 446 F.2d
 9   1059, 1082 (9th Cir. 1972) (Doc. 1236 at 3)—is subject to lower degree of protection than
10   other forms of speech. Central Hudson Gas & Elec. Corp. v. Pub. Serv. Commn. of New
11   York, 447 U.S. 557, 563-64 (1980); Valle Del Sol Inc. v. Whiting, 709 F.3d 808, 818 (9th
12   Cir. 2013). Indeed, such speech “must concern lawful activity” to merit any First
13   Amendment protection at all. Erotic Service Provider Legal Ed. and Research Project v.
14   Gascon, 880 F.3d 450, amended, 881 F.3d 792, 792 (9th Cir. 2018) (“[f]or commercial
15   speech to receive First Amendment protection[,] the speech must concern lawful activity”);
16   see also Whiting, 709 F.3d at 820-21 (“if the communication is neither misleading nor
17   related to unlawful activity, then it merits First Amendment scrutiny as a threshold matter”)
18   (quotation and citation omitted).
19          Moreover, prostitution advertising and soliciting are categorically excluded from
20   First Amendment protection. See Doc. 793 at 14; Central Hudson, 447 U.S. at 563-64
21   (“commercial speech related to illegal activity” is not protected by the First Amendment);
22   United States v. Williams, 553 U.S. 285, 297 (2008) (“Offers to engage in illegal
23   transactions are categorically excluded from First Amendment protection.”); Pittsburgh
24   Press Co. v. Human Relations Comm’n, 413 U.S. 376, 388 (1973) (“a newspaper
25   constitutionally could be forbidden to publish a want ad proposing a sale of narcotics or
26   soliciting prostitutes”); Erotic Service Provider, 880 F.3d at 459-60 (rejecting First
27   Amendment challenge to ordinance outlawing prostitution solicitations); Coyote Pub., Inc.
28   v. Miller, 598 F.3d 592, 600-04 (9th Cir. 2010) (explaining that prostitution is illegal nearly


                                                  -4-
     Case 2:18-cr-00422-SMB Document 1242 Filed 08/26/21 Page 5 of 7




 1   everywhere in the United States, and upholding Nevada ban on prostitution advertising).
 2          Defendants’ proposed instruction that “[t]he speech at issue in this case—
 3   advertisements—are legally protected speech under the First Amendment” gives the
 4   fundamentally misleading impression that Backpage’s ads were perfectly legal. (Doc. 1236
 5   at 3, Defendants’ Proposed Preliminary Instruction No. 1.) Particularly when viewed
 6   through the prism of the Superseding Indictment (see Doc. 793), the speech at issue here
 7   did not consist of “advertisements [that] are legally protected under the First Amendment.”
 8   This part of the proposed instruction should not be read to the jury, and given the Court’s
 9   imprimatur, at either the start or the end of trial.
10          At bottom, and as in Freeman, Rowlee and White, whether the speech in this case is
11   subject to any First Amendment protection is dependent on the trial evidence. The Ninth,
12   Second and Seventh Circuits all recognize that the appropriate time to assess whether any
13   jury instructions are warranted based on these fact-specific defenses is at the close of the
14   evidence. This approach avoids any risk of confusion that might otherwise occur if a First
15   Amendment instruction is provided with the preliminary instructions, but is no longer
16   warranted at the end of the case. The requested preliminary instructions should not be given
17   now.
18          3.      Defendants’ Proposed Preliminary Instruction No. 2 is substantively
19   identical to Defendants’ Proposed [Non-Model] Instruction regarding Examples of Legal
20   “Adult” Services. The United States incorporates by this reference its objections to that
21   instruction set forth in Doc. 1216-3 at 172-176.
22          4.      Defendants’ suggestion that Pittsburg Press involves only advertisements
23   that “on their face” propose illegal transactions isn’t even supported by Pittsburg Press.
24   (Cf. Doc. 1222-2 at 5-10.) As the United States has explained elsewhere, Pittsburg Press
25   recognizes that context matters as much as content. (See Doc. 1216-3 at 185-187.) None of
26   the Ninth Circuit cases Defendants cite are to the contrary. For example, in IMDb.com Inc.
27   v. Becerra, 962 F.3d 1111, 1123 (9th Cir. 2020), the court distinguished Pittsburg Press
28   from situations involving the publication of truthful, fact-based information that was


                                                   -5-
     Case 2:18-cr-00422-SMB Document 1242 Filed 08/26/21 Page 6 of 7




 1   lawfully obtained. The court said nothing about whether the legality of a proposed
 2   transaction (and hence whether the ad proposing that transaction merits First Amendment
 3   protection) must be determined solely from language expressly set forth in the ad. Valle
 4   Del Sol Inc. v. Whiting, 709 F.3d 808, 822-23 (9th Cir. 2013), likewise contains nothing
 5   that might limit Defendants’ liability here. (See Doc. 1216-3 at 186-87.) In Metro Lights,
 6   L.L.C. v. City of Los Angeles, 551 F.3d 898, 904 (9th Cir. 2009), the parties never disputed
 7   whether advertising in that case warranted First Amendment protection. The footnote
 8   Defendants cite from that case merely states that “in the context of advertising, one must
 9   ask whether the goods or services the party advertises are illegal.” Id. at 904 n.7. This
10   language does not “narrowly construe” Pittsburg Press in any way. (Doc. 1222-2 at 7.)
11          Defendants’ proposed preliminary instructions should be not be given.
12
13          Respectfully submitted this 26th day of August, 2021.
14                                             GLENN B. McCORMICK
                                               Acting United States Attorney
15                                             District of Arizona
16                                             s/ Peter S. Kozinets
                                               KEVIN M. RAPP
17                                             MARGARET PERLMETER
                                               PETER S. KOZINETS
18                                             ANDREW C. STONE
                                               Assistant U.S. Attorneys
19
                                               DAN G. BOYLE
20                                             Special Assistant U.S. Attorney
21                                             KENNETH POLITE
                                               Assistant Attorney General
22                                             U.S. Department of Justice
                                               Criminal Division, U.S. Department of Justice
23
                                               REGINALD E. JONES
24                                             Senior Trial Attorney
                                               U.S. Department of Justice, Criminal Division
25                                             Child Exploitation and Obscenity Section
26
27
28


                                                -6-
     Case 2:18-cr-00422-SMB Document 1242 Filed 08/26/21 Page 7 of 7




 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on August 26, 2021, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
 5   as counsel of record.
 6   s/ Marjorie Dieckman
 7   U.S. Attorney’s Office

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -7-
